Case 19-16576-mdc   Doc 40   Filed 11/08/19 Entered 01/09/20 15:25:11   Desc Main
                             Document     Page 1 of 8
Case 19-16576-mdc   Doc 40   Filed 11/08/19 Entered 01/09/20 15:25:11   Desc Main
                             Document     Page 2 of 8
Case 19-16576-mdc   Doc 40   Filed 11/08/19 Entered 01/09/20 15:25:11   Desc Main
                             Document     Page 3 of 8
Case 19-16576-mdc   Doc 40   Filed 11/08/19 Entered 01/09/20 15:25:11   Desc Main
                             Document     Page 4 of 8
Case 19-16576-mdc   Doc 40   Filed 11/08/19 Entered 01/09/20 15:25:11   Desc Main
                             Document     Page 5 of 8
Case 19-16576-mdc   Doc 40   Filed 11/08/19 Entered 01/09/20 15:25:11   Desc Main
                             Document     Page 6 of 8
Case 19-16576-mdc   Doc 40   Filed 11/08/19 Entered 01/09/20 15:25:11   Desc Main
                             Document     Page 7 of 8
Case 19-16576-mdc   Doc 40   Filed 11/08/19 Entered 01/09/20 15:25:11   Desc Main
                             Document     Page 8 of 8
